Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 4/19/22. 
In the response Applicant amended claim(s) 1-12, 15-20. 
Claim(s) 21-23 is/are added.
Currently, claim(s) 1-23 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-10, 12-14, 16-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. (2020/0164278) in view of Garbow et al. (2009/0174702).
	Re Claim 1,
	Andre discloses a method of controlling online gaming behavior (Fig 1-3, 5, ¶0001), comprising: 
	monitoring at a game server a plurality of game plays of a plurality of players playing a video game in a gaming session over a period of time (¶¶0033-0034, 0036, 0054-0055, 0062, 0103-0106; the system monitors the players in a video game according to a set of rules); 
	extracting features from the plurality of game plays related to a plurality of activities associated with the plurality of game plays, the plurality of activities being controlled by the plurality of players (¶¶0034, 0036, 0050-0056, 0082-0084, 0087; the action information from the users is analyzed, wherein the rules are applied to actions by users); 
	running the features through an artificial intelligence (AI) learning model configured to classify the plurality of activities (¶¶0057-0058, 0082-0084; one of the more of the rules may each use a trained classifier, wherein applying a rule may comprise inputting information relating to the action); and 
	classifying an activity as abusive behavior, wherein the possible undesirable activity corresponds with the activity that is classified as the abusive behavior (Fig 6A-6B, ¶¶0057-0058, 0061-0075; the rules are each assigned to one of several categories, such that each category comprises one or more rules, further, a category may be provided for discrimination and rules relating to racism, homophobia, sexual discrimination).
	Andre does not explicitly disclose 
	receiving initiation of a flag from a flagging player indicating possible undesirable activity in the gaming session; determining a first player that is controlling the possible undesirable activity; 
generating a video recording of the possible undesirable activity; and generating a record of the possible undesirable activity.
	However, Garbow teaches receiving initiation of a flag from a flagging player indicating possible undesirable activity in the gaming session; determining a first player that is controlling the possible undesirable activity; generating a video recording of the possible undesirable activity; and generating a record of the possible undesirable activity (Fig 4, ¶¶0036, 0048, 0050, 0053-0056; in situations where the other user is determined to be engaging in abusive behavior, the other user may be flagged as an abuser, further, video images of the interaction within the virtual world may be recorded for later review). Garbow further teaches such a configuration protects a user from inappropriate interactions within an immersive virtual environment (¶0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Garbow into the online user monitoring system of Andre in order to protect a user from inappropriate interactions within an immersive virtual environment.
	Re Claims 2, 17,
	Andre discloses the abusive behavior is performed to negatively impact the gaming experience of at least one other player (¶¶0036, 0068, 0070).
	Re Claims 3, 18,
	Andre discloses all limitations as set forth above but does not explicitly disclose determining that the possible undersirable activity results in a second player leaving the gaming session. However, Garbow teaches determining that the activity results in a player leaving the gaming session (¶0055). Garbow further teaches such a configuration protects a user from inappropriate interactions within an immersive virtual environment (¶0001). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Garbow into the online user monitoring system of Andre in order to protect a user from inappropriate interactions within an immersive virtual environment.
	Re Claim 4,
	Andre discloses determining a second player that is a target of the possible undesirable activity corresponding to the activity classified as the abusive behavior; sending a notification to a device of the second player that the possible undesirable activity corresponding to the activity classified as the abusive behavior has been identified (¶¶0084-0091, 0115).
	Re Claim 5,
	Andre discloses receiving confirmation from the device of the second player indicating that the possible undesirable activity corresponding to the activity classified as the abusive behavior is abusive; and receiving an indication in the confirmation that the possible undesirable activity corresponding to the activity classified as the abusive behavior was directed to the second player (¶¶0094-0095, 0098, 0107, 0109, 0110, 0115).
	Re Claim 6,
	Andre discloses identifying features associated with possible undesirable activity corresponding to the activity classified as the abusive behavior; inputting the features to the Al learning model for purposes of training the Al learning model; and marking each the features as being true indicators of a class indicating the abusive behavior (¶¶0057-0059).
	Re Claim 7,
	Andre discloses receiving selection of the selectable icon in the notification, wherein the selectable icon that when selected by the second player makes a request for performing remedial action; and performing the remedial action, wherein the remedial action includes: sending a warning to the first player; or masking the second player from the first player; or masking the first player and the second player from each other (¶¶0092, 0115-0122).
	Re Claim 8,
	Andre discloses sending a warning to a device of the player indicating that if the abusive behavior continues further remedial action will be taken against the player (¶¶0115-0116).
	Re Claim 9,
	Andre discloses all limitations as set forth above but does not explicitly disclose sending the video recording to the device of the player (¶¶0048, 0053-0055). See claim 3 for motivation.
	Re Claim 10,
	Andre discloses all limitations as set forth above but does not explicitly disclose wherein a period of time is associated with a point in time when the flag was initiated; presenting the video recording to a group of players; and receiving a determination from the group of players indicating whether possible undesirable activity corresponding to the activity classified as the abusive behavior is abusive or not abusive (¶¶0048, 0053-0055). See claim 3 for motivation.
	Re Claim 12,
	Claim is substantially identical to claim 6. See claim 6 for rejection on limitations.
	Re Claim 13,
	Andre discloses receiving telemetry data associated with the plurality of game plays, wherein the telemetry data includes at least one of: user saved data of a corresponding game play of a player; or game state data of the corresponding game play; or metadata of the corresponding game play (¶¶0048-0053, 0099).
	Re Claim 14,
	Andre discloses classifying another activity as being desirable behavior (¶¶0057-0058, 0061-0075).
	Re Claims 16, 19,
	Claims describe a non-transitory computer-readable medium and a computer system performed the method recited in claim 1. See claim 1 for rejection on limitations.
	Re Claim 20,
	Claim is substantially identical to claims 2 and 3. See claims 2 and 3 for rejection on limitations
	Re Claims 21, 22, 23,
	Andre discloses all limitations as set forth above but does not explicitly disclose the record includes: the video recording of the possible undesirable activity; or a valuation; or a level of aggressiveness; or a notification; or a warning message; or a pop-up message; or a flag; or a report; or tracking log; or information; or data; or a blacklist; or statistics. However, Garbow teaches the record includes: the video recording of the possible undesirable activity; or a valuation; or a level of aggressiveness; or a notification; or a warning message; or a pop-up message; or a flag; or a report; or tracking log; or information; or data; or a blacklist; or statistics (¶¶¶¶0029, 0040, 0048, 0050, 0053-0056).
 
Allowable Subject Matter
Claims 11, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The 35 U.S.C. §101 rejection is withdrawn in view of claim amendments.
Applicant’s arguments with respect to claim(s) 1-10, 12-14, 16-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715